           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 1 of 15 Page ID #:605



                     1   CROWELL & MORING LLP
                         Kathleen Taylor Sooy (admitted pro hac vice, ksooy@crowell.com)
                     2   Justin D. Kingsolver (admitted pro hac vice, jkingsolver@crowell.com)
                         1001 Pennsylvania Ave., N.W.
                     3   Washington, DC 20004
                         Telephone: 202.624.2500
                     4   Facsimile: 202.628.5116
                     5   CROWELL & MORING LLP
                         Jared A. Levine (admitted pro hac vice, jalevine@crowell.com)
                     6   590 Madison Ave., 20th Floor
                         New York, NY 10022
                     7   Telephone: 212.223.4000
                         Facsimile: 212.223.4134
                     8
                         CROWELL & MORING LLP
                     9   Andrew Holmer (CSB No. 268864, aholmer@crowell.com)
                         515 South Flower St., 40th Floor
                10       Los Angeles, CA 90071
                         Telephone: 213.443.5509
                11       Facsimile: 213.622.2690
                12
                         Attorneys for GENERAL MOTORS LLC
                13
                14
                                              UNITED STATES DISTRICT COURT
                15
                                            CENTRAL DISTRICT OF CALIFORNIA
                16
                                                       WESTERN DIVISION
                17
                18
                         SCOTT PECKERAR and                      Case No. 5:18-cv-02153-DMG-SP
                19       SAMANTHA PECKERAR, on
                         behalf of themselves and all others     Honorable Dolly M. Gee
                20       similarly situated,
                                                                 GENERAL MOTORS’ NOTICE OF
                21                       Plaintiffs,             MOTION AND MOTION TO
                                                                 DISMISS PLAINTIFFS’ SECOND
                22             v.                                AMENDED COMPLAINT;
                                                                 MEMORANDUM OF POINTS AND
                23       GENERAL MOTORS LLC, a                   AUTHORITIES IN SUPPORT
                         Delaware corporation,
                24                                               Hearing Date: November 8, 2019
                                         Defendant.              Hearing Time: 9:30 AM
                25                                               Courtroom:    8C
                                                                               350 W. 1st Street, 8th Fl.
                26                                                             Los Angeles, CA 90012
                27
                28
  C ROWELL                                                                NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW
                                                                                                    PLAINTIFFS’ SAC;
                                                                                    CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 2 of 15 Page ID #:606



                     1               NOTICE OF MOTION AND MOTION TO DISMISS
                     2   TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR
                     3   COUNSEL OF RECORD:
                     4         PLEASE TAKE NOTICE that on November 8, 2019, at 09:30 a.m., or as
                     5   soon thereafter as this matter may be heard by the Honorable Dolly M. Gee, in
                     6   Courtroom 8C of the United States District Court for the Central District of
                     7   California, 350 W. 1st Street, 8th Floor, Los Angeles, CA 90012, General Motors
                     8   LLC (“GM”), will move this Court for an Order, pursuant to Rules 12(b)(1),
                     9   12(b)(6) and 9(b), to dismiss the Second Amended Complaint (“SAC”) of plaintiffs
                10       Scott Peckerar and Samantha Peckerar in its entirety and without leave to amend on
                11       the following grounds:
                12                1. In light of GM’s September 11, 2019 recall of the relevant class
                13                   vehicles, plaintiffs lack standing to assert their claims under the
                14                   California Consumer Legal Remedies Act (“CLRA”) (Count 1),
                15                   California Unfair Competition Law (“UCL”) (Count 2), and the Song-
                16                   Beverly Consumer Warranty Act (“Song-Beverly”) (Count 3); and
                17                2. In light of GM’s September 11, 2019 recall of the relevant class
                18                   vehicles, plaintiffs’ claims for injunctive relief under CLRA (Count 1),
                19                   UCL (Count 2), and Song-Beverly (Count 3) are moot; and
                20                3. Plaintiffs’ omission-based claims under CLRA (Count 1) and UCL
                21                   (Count 2) are not pled with the particularity required by Rule 9(b).
                22       ///
                23       ///
                24       ///
                25       ///
                26       ///
                27       ///
                28       ///
  C ROWELL                                                                  NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW
                                                                -1-                                   PLAINTIFFS’ SAC;
                                                                                      CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 3 of 15 Page ID #:607



                     1         This motion is made following the conference of counsel pursuant to L.R.
                     2   7-3, which took place on September 24, 2019, and is based on this Notice, Motion
                     3   and Memorandum of Points and Authorities, all pleadings on file with this Court,
                     4   and on such oral argument as may be presented at the hearing on this matter.
                     5
                     6   Dated: October 1, 2019                   CROWELL & MORING LLP
                     7
                     8                                                /s/ Kathleen Taylor Sooy
                                                                        Kathleen Taylor Sooy
                     9                                                     Jared A. Levine
                                                                           Andrew Holmer
                10                                                       Justin D. Kingsolver
                11                                          Attorneys for GENERAL MOTORS LLC
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL                                                                  NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW
                                                                -2-                                   PLAINTIFFS’ SAC;
                                                                                      CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 4 of 15 Page ID #:608



                     1                                            TABLE OF CONTENTS
                     2   INTRODUCTION ..................................................................................................... 1
                     3   SUMMARY OF FACTS ........................................................................................... 2
                     4   LEGAL STANDARDS ............................................................................................. 3
                     5   ARGUMENT ............................................................................................................. 4
                     6            I.     PLAINTIFFS LACK STANDING TO PURSUE THEIR CLAIMS ...... 4
                     7            II.    PLAINTIFFS’ CLAIMS FOR EQUITABLE RELIEF ARE MOOT..... 5
                     8            III. PLAINTIFFS STILL DO NOT PLEAD THEIR CLRA AND
                     9                   UCL CLAIMS WITH THE PARTICULARITY REQUIRED BY
                10                       RULE 9(B)............................................................................................... 7
                11       CONCLUSION.......................................................................................................... 8
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL                                                                                         NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                                -iii-                                      PLAINTIFFS’ SAC;
                                                                                                             CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 5 of 15 Page ID #:609



                     1                                         TABLE OF AUTHORITIES
                     2                                                                                                                Page(s)
                     3
                     4   Cases
                     5   Barakezyan v. BMW of N. Am., LLC,
                     6   2016 WL 2840803 (C.D. Cal. Apr. 7, 2016) .............................................................. 4
                     7   Bell Atl. Corp. v. Twombly,
                     8   550 U.S. 544 (2007).................................................................................................... 4
                     9   Cetacean Cmty. v. Bush,
                10       386 F.3d 1169 (9th Cir. 2004) .................................................................................... 3
                11       Cheng v. BMW of N. Am., LLC,
                12       2013 WL 3940815 (C.D. Cal. July 26, 2013) ................................................... 3, 5, 6
                13       Contreras v. Toyota Motor Sales USA, Inc.,
                14       2010 WL 2528844 (N.D. Cal. June 18, 2010)........................................................... 4
                15       DaimlerChrysler Corp. v. Cuno,
                16       547 US. 334 (2006).................................................................................................... 3
                17       Davis v. Fed. Election Comm’n,
                18       554 U.S. 724 (2008)................................................................................................... 3
                19       Fletcher v. United States,
                20       116 F.3d 1315 (10th Cir. 1997) ............................................................................. 3, 5
                21       Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
                22       528 U.S. 167 (2000)................................................................................................... 4
                23       Hadley v. Chrysler Grp., LLC,
                24       624 F. App’x 374 (6th Cir. 2015) .............................................................................. 5
                25       Kearns v. Ford Motor Co.,
                26       567 F.3d 1120 (9th Cir. 2009) .................................................................................. 4
                27       Marolda v. Symantec Corp.,
                28       672 F. Supp. 2d 992 (N.D. Cal 2009) ........................................................................ 7
  C ROWELL                                                                                        NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                                -iv-                                      PLAINTIFFS’ SAC;
                                                                                                            CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 6 of 15 Page ID #:610



                     1   Parenteau v. Gen. Motors, LLC,
                     2   2015 WL 13309475 (C.D. Cal. May 28, 2015) ........................................................ 7
                     3   Sugasawara v. Ford Motor Co.,
                     4   2019 WL 3945105 (N.D. Cal. Aug. 21, 2019) .................................................. 1, 5, 6
                     5   Winzler v. Toyota Motor Sales U.S.A., Inc.,
                     6   681 F.3d 1208 (10th Cir. 2012) ................................................................................. 6
                     7
                     8   Statutes
                     9   California Consumer Legal Remedies Act ........................................................ passim
                10       California Unfair Competition Law .................................................................. passim
                11       Song-Beverly Consumer Warranty Act................................................................... 1,5
                12       U.S. National Traffic and Motor Vehicle Safety Act ............................................. 1, 3
                13       49 U.S.C. § 30118....................................................................................................... 3
                14       49 U.S.C. § 30119 ...................................................................................................... 3
                15       49 U.S.C. § 30120................................................................................................... 3, 6
                16       49 U.S.C. § 30165 ...................................................................................................... 3
                17
                18       Rules
                19       49 C.F.R. 1.50 ............................................................................................................. 3
                20       Fed. R. Civ. P. 9 ...................................................................................................... 2, 4, 7
                21       Fed. R. Civ. P. 12 ............................................................................................................ 3
                22
                23       Other
                24       Exhibit A (https://static.nhtsa.gov/odi/rcl/2019/RCSB-19V645-6988.pdf)....... 1, 2, 3

                25
                26
                27
                28
  C ROWELL                                                                                             NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                                    -v-                                        PLAINTIFFS’ SAC;
                                                                                                                 CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 7 of 15 Page ID #:611



                     1                 MEMORANDUM OF POINTS AND AUTHORITIES
                     2
                                                          INTRODUCTION
                     3
                                Plaintiffs purchased a 2017 Chevrolet Suburban and allege that their vehicle
                     4
                         has a malfunctioning brake vacuum pump. They allege this issue is not specific to
                     5
                         their vehicle, but represents a “Class Defect” in the brake systems of several million
                     6
                         “Class Vehicles.”1
                     7
                                On September 11, 2019, GM and the National Highway Traffic Safety
                     8
                         Administration announced GM’s voluntary recall of nearly 3.5 million vehicles,
                     9
                         including plaintiffs’ vehicle and the Class Vehicles, to address brake vacuum pump
                10
                         issues. Ex. A. 2
                11
                                Plaintiffs bring claims for violations of the Consumer Legal Remedies Act
                12
                         (Count 1), Unfair Competition Law (Count 2), and Song-Beverly Consumer
                13
                         Warranty Act (Count 3), on behalf of themselves and a putative class of California
                14
                         purchasers and lessees. All three claims are subject to dismissal for the following
                15
                         reasons.
                16
                                First, in light of GM’s recall, plaintiffs’ allegations of economic injury and
                17
                         “potential” future harm are too speculative to establish standing for their claims.
                18
                                Second, GM initiated a complex and highly regulated recall remedy process
                19
                         supervised by NHTSA pursuant to the U.S. National Traffic and Motor Vehicle
                20
                         Safety Act. Under the doctrine of prudential mootness, this Court should defer to
                21
                         NHTSA’s recall process and dismiss plaintiffs’ claims for equitable relief under
                22
                         both CLRA and Song-Beverly, as well as their UCL claim seeking only equitable
                23
                         1
                           The SAC defines Class Vehicles as including all 2015 to present Chevrolet
                24       Suburbans, Cadillac Escalades, Chevrolet Tahoes, and GMC Yukons/Yukon XLs,
                         as well as all 2014 to present Chevrolet Silverados and GMC Sierras.
                25       2
                           Product Safety Recall: N192268490 Increased Brake Pedal Effort (Sept. 2019),
                26       available at https://static.nhtsa.gov/odi/rcl/2019/RCSB-19V645-6988.pdf (Exhibit
                         A). GM respectfully requests that the Court take judicial notice of this Recall
                27       Bulletin from NHTSA’s official website. See Sugasawara v. Ford Motor Co., No.
                         18-CV-06159-LHK, 2019 WL 3945105, at *1 (N.D. Cal. Aug. 21, 2019).
                28
  C ROWELL                                                                    NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                -1-                                   PLAINTIFFS’ SAC;
                                                                                        CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 8 of 15 Page ID #:612



                     1   relief.
                     2             Third, plaintiffs’ omission-based CLRA and UCL claims should be
                     3   dismissed because even with the amendment granted by this Court, the SAC still
                     4   fails to plead these claims with the particularity required by Rule 9(b).
                     5                                    SUMMARY OF FACTS
                     6             On January 18, 2017, the Peckerar plaintiffs purchased a 2017 Chevrolet
                     7   Suburban from Paradise Chevrolet, an independent Chevrolet dealership in
                     8   Ventura, California. SAC ¶ 13. At unspecified times prior to their purchase,
                     9   plaintiffs allegedly: (i) read an unspecified vehicle “window sticker” (id. ¶ 14); (ii)
                10       reviewed unspecified language of “the Suburban’s owner’s manual” (id. ¶ 15); (iii)
                11       conducted unspecified “internet research,” including a review of an unspecified
                12       “GM[] website which described the Suburban and its safety features” (id. ¶ 16); and
                13       (iv) reviewed unspecified “safety literature” (id.). Plaintiffs do not plead the content
                14       of these materials or attach them to their complaint, nor do they plead or attach any
                15       samples of representations that plaintiffs allegedly relied on to make their purchase.
                16                 Plaintiffs allege that, following the purchase of their vehicle, they have had a
                17       series of brake problems requiring repeated servicing of their vehicle. Id. ¶¶ 14-25.
                18       Plaintiffs allege that the malfunctioning brake component is not unique to their
                19       vehicle, but rather is a symptom of a design defect in millions of GM vehicles
                20       across “19 affected vehicle models,” from 2014 to present. Id. ¶¶ 28-34. Plaintiffs
                21       define this alleged “Class Defect” as a condition in which drivers experience a
                22       “hard brake pedal or [] increased effort is needed to depress the brake pedal.” Id. ¶
                23       23. Plaintiffs do not allege any out-of-pocket damages or other economic harm.
                24                 On September 11, 2019, NHTSA and GM announced a voluntary,
                25       nationwide recall of nearly 3.5 million vehicles, including plaintiffs’ vehicle and the
                26       Class Vehicles, relating to “increased brake pedal effort.” Ex. A. The recall notice
                27       describes that “in some circumstances,” the “vacuum pump output may decrease
                28
  C ROWELL                                                                       NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                   -2-                                   PLAINTIFFS’ SAC;
                                                                                           CASE NO. 5:18-CV-02153-DMG (SPx)
           Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 9 of 15 Page ID #:613



                     1   over time, decreasing the amount of vacuum/power brake assist.” Id. Pursuant to
                     2   the recall, “[d]ealers will reprogram the electronic brake control module with a new
                     3   calibration that will improve how the system utilizes [a] hydraulic brake boost
                     4   assist function when vacuum assist is depleted.” Id. The notice indicates that the
                     5   recall will be carried out pursuant to the U.S. National Traffic and Motor Vehicle
                     6   Safety Act and directs service personnel to repair the impacted vehicles’ braking
                     7   systems free of charge. Id.
                     8         Under applicable federal law, GM’s voluntary recall of vehicles is subject to
                     9   NHTSA oversight. See 49 U.S.C. §§ 30120(c)–(e), 30165(a); 49 C.F.R. 1.50(a).
                10       GM is required by statute to notify all relevant registered owners of the recall. See
                11       49 U.S.C. §§ 30118(c), 30119(d). And GM is further obligated to “remedy the
                12       defect or noncompliance without charge when the vehicle or equipment is presented
                13       for remedy.” 49 U.S.C. § 30120(a).
                14                                     LEGAL STANDARDS
                15             A suit brought by a plaintiff without Article III standing is not a “case or
                16       controversy,” and an Article III federal court therefore lacks subject matter
                17       jurisdiction over the suit. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir.
                18       2004). “[A] plaintiff must demonstrate standing for each claim he seeks to press
                19       and for each form of relief that is sought.” Davis v. Fed. Election Comm’n, 554
                20       U.S. 724, 734 (2008) (internal quotation marks omitted) (quoting DaimlerChrysler
                21       Corp. v. Cuno, 547 US. 334, 352 (2006)).
                22             “Under the doctrine of prudential mootness, there are circumstances under
                23       which a controversy, not constitutionally moot, is so ‘attenuated that considerations
                24       of prudence and comity for coordinate branches of government counsel to stay its
                25       hand, and to withhold relief it has the power to grant.’” Cheng v. BMW of N. Am.,
                26       LLC, No. CV 12-09262 GAF (SHx), 2013 WL 3940815, at *2 (C.D. Cal. July 26,
                27       2013) (quoting Fletcher v. United States, 116 F.3d 1315, 1321 (10th Cir. 1997)).
                28             To survive a motion to dismiss under Rule 12(b)(6), a complaint must
  C ROWELL                                                                  NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                               -3-                                  PLAINTIFFS’ SAC;
                                                                                      CASE NO. 5:18-CV-02153-DMG (SPx)
          Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 10 of 15 Page ID #:614



                     1   contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
                     2   Corp. v. Twombly, 550 U.S. 544, 570 (2007). Claims that sound in fraud, including
                     3   claims premised on alleged fraudulent conduct under CLRA and UCL, must also
                     4   meet the heightened pleading standards of Rule 9(b). Kearns v. Ford Motor Co.,
                     5   567 F.3d 1120, 1125 (9th Cir. 2009).
                     6                                     ARGUMENT
                     7   I.    PLAINTIFFS LACK STANDING TO PURSUE THEIR CLAIMS.
                     8         The SAC does not allege injury-in-fact or causation sufficient to establish
                     9   standing for plaintiffs’ claims due to GM’s recall. To have standing under Article
                10       III, “a plaintiff must show (1) it has suffered an injury in fact that is [] concrete and
                11       particularized and [] actual or imminent, not conjectural or hypothetical; (2) the
                12       injury is fairly traceable to the challenged action of the defendant; and (3) it is
                13       likely, as opposed to merely speculative, that the injury will be redressed by a
                14       favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
                15       528 U.S. 167, 180-81 (2000) (internal quotation marks omitted).
                16             Here, the SAC does not allege that plaintiffs have suffered any out-of-pocket
                17       or other concrete damages resulting from GM’s conduct. Instead, the SAC makes
                18       the conclusory allegation that plaintiffs have been damaged by “the diminished
                19       value of the[ir] vehicle” (SAC at ¶ 140), which is insufficient to establish standing.
                20       See, e.g., Barakezyan v. BMW of N. Am., LLC, No. CV 16-00173 SJO (GJSx), 2016
                21       WL 2840803, at *4 (C.D. Cal. Apr. 7, 2016); Contreras v. Toyota Motor Sales
                22       USA, Inc., No. C 09-06024 JSW, 2010 WL 2528844, at *6 (N.D. Cal. June 18,
                23       2010) (“the allegation that [the plaintiffs’] vehicles are worth substantially less . . .
                24       is conclusory and unsupported by any facts”), aff’d in part, rev’d in part sub nom.,
                25       484 F. App’x 116 (9th Cir. 2012).
                26             Plaintiffs do not and cannot allege harm from overpayment because they do
                27       not and cannot “adequately allege that the Defect remains after the recall remedy
                28
  C ROWELL                                                                      NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                  -4-                                   PLAINTIFFS’ SAC;
                                                                                          CASE NO. 5:18-CV-02153-DMG (SPx)
          Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 11 of 15 Page ID #:615



                     1   has been completed.” Sugasawara, 2019 WL 3945105, at *6 (“If the post-recall
                     2   remedy Vehicles perform as they would without the Defect, then it follows that the
                     3   Vehicles’ pre-defect values have likewise been restored”). The SAC does not make
                     4   this necessary allegation.
                     5         Plaintiffs also cannot establish standing with their conclusory allegations of
                     6   damage based on “actual and potential increased maintenance and repair costs.”
                     7   SAC at ¶ 140. “The SAC is devoid of any allegations that [Plaintiffs] paid out of
                     8   pocket to repair or place parts,” and therefore “[t]his theory of harm fails,” as well.
                     9   Sugasawara, 2019 WL 3945105, at *5.
                10             Plaintiffs’ allegations of “potential” future injury (SAC at ¶ 140) were
                11       speculative even before the recall was announced. Following the recall, such
                12       allegations are far too speculative to establish standing where, as here, plaintiff has
                13       not yet sought the recall remedy. Sugasawara, 2019 WL 3945105, at *6 (plaintiff
                14       could not establish standing without alleging that he “has availed himself of the
                15       recall remedy”); Cheng, 2013 WL 3940815, at *4 (“[I]t is unclear how Plaintiff can
                16       demonstrate injury in light of BMW’s offer to completely repair the roll away
                17       defect”); Hadley v. Chrysler Grp., LLC, 624 F. App’x 374, 380 (6th Cir. 2015)
                18       (“[T]he plaintiffs’ assertion that the ORC Module repair may not be effective”
                19       evidences “a hypothetical possibility” rather than “an actual or imminent injury.”).
                20       II.   PLAINTIFFS’ CLAIMS FOR EQUITABLE RELIEF ARE MOOT.
                21             The doctrine of prudential mootness requires the dismissal of plaintiffs’
                22       requests for equitable relief under the CLRA, UCL and Song-Beverly. “Under the
                23       doctrine of prudential mootness, there are circumstances under which a
                24       controversy, not constitutionally moot, is so ‘attenuated that considerations of
                25       prudence and comity for coordinate branches of government counsel to stay its
                26       hand, and to withhold relief it has the power to grant.’” Cheng, 2013 WL 3940815,
                27       at *2 (quoting Fletcher v. United States, 116 F.3d 1315, 1321 (10th Cir. 1997)).
                28
  C ROWELL                                                                    NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                -5-                                   PLAINTIFFS’ SAC;
                                                                                        CASE NO. 5:18-CV-02153-DMG (SPx)
          Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 12 of 15 Page ID #:616



                     1           In Winzler v. Toyota Motor Sales U.S.A., Inc., the Tenth Circuit applied this
                     2   doctrine to dismiss a vehicle defect class action based on Toyota’s announcement
                     3   of a voluntary recall after the litigation had begun. 681 F.3d 1208, 1210 (10th Cir.
                     4   2012) (“if events so overtake a lawsuit that the anticipated benefits of a [equitable
                     5   relief] no longer justify the trouble of deciding the case on the merits . . . we will
                     6   hold the case ‘prudentially moot’”).
                     7           Justice Gorsuch explained why a voluntary recall warranted dismissal of the
                     8   plaintiffs’ lawsuit:
                     9           By filing documents with NHTSA . . . Toyota set into motion the
                10               great grinding gears of a statutorily mandated and administratively
                                 overseen national recall process . . . Toyota is now obliged by statute
                11               to notify all relevant registered owners of the defect . . . [and] to
                12               “remedy the defect or noncompliance without charge when the
                                 vehicle or equipment is presented for remedy.” 49 U.S.C. § 30120(a).
                13               And Toyota has subjected itself to the continuing oversight of (and
                14               potential penalties imposed by) NHTSA[.]
                15               Given all this, there remains not enough value left for the courts to
                16               add in this case to warrant carrying on with the business of deciding
                                 its merits. Congress and the Executive have committed to ensure Ms.
                17               Winzler precisely the relief she seeks. At best, we might duplicate
                18               their efforts . . . . At worst, we might invite inter-branch confusion and
                                 turf battles over the details of carrying out an agreed objective . . . .
                19
                20       Id. at 1211; see also Cheng v, 2013 WL 3940815, at *2 (applying Winzler to
                21       dismiss vehicle defect class action in light of recall); Sugasawara, 2019 WL
                22       3945105, at *6 (citing Winzler and holding that “Plaintiffs have not demonstrated ‘a
                23       cognizable danger that the statutory recall process will fail.’”).
                24               Here, GM’s voluntary recall is likewise subject to NHTSA’s supervision, and
                25       GM will be obligated to notify owners of the recall and perform the remedy at no
                26       cost. Plaintiffs’ injunctive relief claims should therefore be dismissed because they
                27       seek equitable relief already being provided by government. Winzler, 681 F.3d at
                28       1209.
  C ROWELL                                                                     NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                  -6-                                  PLAINTIFFS’ SAC;
                                                                                         CASE NO. 5:18-CV-02153-DMG (SPx)
          Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 13 of 15 Page ID #:617



                     1   III.   PLAINTIFFS STILL DO NOT PLEAD THEIR CLRA AND UCL
                     2          CLAIMS WITH THE PARTICULARITY REQUIRED BY RULE 9(b).

                     3          Plaintiffs’ CLRA and UCL claims should be dismissed for the additional and

                     4   independent reason that the SAC still fails to plead these claims with the

                     5   particularity required by Rule 9(b).

                     6          On July 24, 2019, this Court issued a decision (ECF No. 57) granting in part

                     7   GM’s motion to dismiss plaintiffs’ First Amended Complaint (“FAC”). In their

                     8   FAC, plaintiffs premised their omission-based CLRA and UCL claims on an

                     9   allegation that GM failed to disclose the alleged defect in unspecified “sales

                10       documents.” This Court held that plaintiffs’ allegations failed to meet the

                11       particularity requirements of Rule 9(b), explaining:

                12              Nowhere in the FAC do Plaintiffs make consistent assertions . . . about
                                where or when the alleged omission occurred. Additionally, Plaintiffs
                13              fail to plead how Defendant made the omission because they have not
                                “provide[d] representative samples” about the content of any
                14              representations that they relied on “that failed to include the allegedly
                                omitted information.” See Marolda, 672 F. Supp 2d at 1002.
                15       Id. at 4.
                16              Even with this clear direction from the Court, plaintiffs’ SAC still does not
                17       plead omission-based CLRA and UCL claims with particularity. Plaintiffs’ SAC
                18       does not allege a single representation that GM ever made about plaintiffs’ vehicle,
                19       or provide “representative samples of advertisements, offers, or other
                20       representations” that plaintiffs relied on to make their purchase. Instead, the SAC
                21       makes passing reference to an unspecified vehicle “window sticker” (id. ¶ 14); (ii)
                22       unspecified language in an owner’s manual (id. ¶ 15); (iii) an unspecified “website”
                23       (id.); and (iv) unspecified “safety literature” (id.). Without pleading the contents or
                24       attaching samples of these materials, plaintiffs cannot assert that GM “could or
                25       should have used them to reveal the alleged [] defect.” Parenteau v. Gen. Motors,
                26       LLC, No. CV 14-04961-RGK (MANx), 2015 WL 13309475, at *3 (C.D. Cal. May
                27       28, 2015).
                28
  C ROWELL                                                                      NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                -7-                                     PLAINTIFFS’ SAC;
                                                                                          CASE NO. 5:18-CV-02153-DMG (SPx)
          Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 14 of 15 Page ID #:618



                     1         Plaintiffs have now failed to remedy this deficiency twice and dismissal with
                     2   prejudice is therefore warranted.
                     3                                       CONCLUSION
                     4         For these reasons, GM respectfully requests that the Court dismiss plaintiffs’
                     5   Second Amended Complaint in its entirety without leave to amend.
                     6
                     7   Dated: October 1, 2019                    CROWELL & MORING LLP

                     8                                                 /s/ Kathleen Taylor Sooy
                                                                         Kathleen Taylor Sooy
                     9                                                      Jared A. Levine
                                                                            Andrew Holmer
                10                                                       Justin D. Kingsolver

                11                                            Attorneys for GENERAL MOTORS LLC

                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL                                                                   NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                               -8-                                   PLAINTIFFS’ SAC;
                                                                                       CASE NO. 5:18-CV-02153-DMG (SPx)
          Case 5:18-cv-02153-DMG-SP Document 68 Filed 10/01/19 Page 15 of 15 Page ID #:619



                     1                             CERTIFICATE OF SERVICE
                     2         Pursuant to Rule 5-3 of the Local Civil Rules of the United States District
                     3   Court for the Central District of California, I hereby certify under penalty of perjury
                     4   under the laws of the United States of America that on October 1, 2019, a true copy
                     5   of the above document was filed through the Court’s Case Management/
                     6   Electronic Case Filing (“CM/ECF”) System and served by that System upon all
                     7   counsel of record registered for the System and deemed to have consented to
                     8   electronic service in the above-captioned case.
                     9
                10
                         Dated: October 1, 2019                     CROWELL & MORING LLP
                11
                                                                        /s/ Kathleen Taylor Sooy
                12                                                        Kathleen Taylor Sooy
                13                                            Attorneys for GENERAL MOTORS LLC
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL                                                                    NOTICE OF MOTION AND MOTION TO DISMISS
& M ORING LLP
ATTO RNEY S AT LAW                                                -9-                                   PLAINTIFFS’ SAC;
                                                                                        CASE NO. 5:18-CV-02153-DMG (SPx)
